Exhibit 10.1

 

MONOLITHIC POWER SYSTEMS, INC.

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) by and between Bernie Blegen (the
“Executive”) and Monolithic Power Systems, Inc. (the “Company”), is entered into
as of July 19, 2016.

 

RECITALS

 

WHEREAS, the Company and the Executive entered into an offer letter effective on
August 22, 2011 (the “Offer Letter”).

 

WHEREAS, the Company and the Executive desire to supersede and replace the Offer
Letter in light of Executive’s new position and greater responsibilities as a
Section 16 Officer of the Company.

 

NOW, THEREFORE, the Company and the Executive agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:

 

1.            Certain Definitions. For purposes of this Agreement:

 

(a)             “Cause” means (i) the Executive’s failure to perform the duties
or responsibilities of the Executive’s employment, in any material respect, as
reasonably required or directed by the Board of Directors of the Company (the
“Board”) or the Chief Executive Officer (the “CEO”), which failure is not cured
within thirty (30) days following written notice to the Executive of the poor
performance describing in reasonable detail the poor performance; (ii) the
Executive personally engaging in illegal conduct that is detrimental to the
Company; (iii) the Executive being convicted of or pleading nolo contendere to a
felony or other crime involving moral turpitude; or (iv) the Executive
committing a material act of dishonesty, fraud or misappropriation of property.

 

(b)             “Change in Control” means the occurrence of (a) a change in the
ownership of the Company, (b) a change in the effective control of the Company,
or (c) a change in the ownership of a substantial portion of the assets of the
Company, as such terms are defined in Treasury Regulation Section 409A-3(i)(5),
but only to the extent that such change also constitutes one or more of the
following events:

 

(i)     Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

 

(ii)     The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)     A change in the composition of the Board occurring within a twelve
(12) month period, as a result of which less than a majority of the directors
are Incumbent Directors.  “Incumbent Directors” means directors who either
(A) are Directors as of the effective date of the Plan, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination;
or

 

(iv)     The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

(c)              “Disability” means the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.

 

(d)             “Good Reason” means, Executive’s termination of employment
within ninety (90) days following the expiration of any cure period (as
discussed below) following the occurrence of one or more of the following,
without the Executive’s written consent, (i) a material reduction by the Company
in the Executive’s base compensation as in effect immediately prior to such
reduction, except where a substantially equivalent percentage reduction in base
salary is applied to all other officers of the Company; (ii) a material, adverse
reduction in the Executive’s authority, responsibilities or duties, as measured
against the Executive’s authority, responsibilities or duties immediately prior
to such change; or (iii) a material change in the geographic location at which
the Executive must perform services (that is, the relocation of the Executive’s
place of work to a facility or a location more than fifty (50) miles from the
Executive’s then-present work location), but only if such relocation results in
an increased one-way commute of at least fifty (50) miles based on the
Executive’s primary residence at the time such relocation is announced. The
Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of notice of the event that the
Executive believes constitutes “Good Reason” specifically identifying the acts
or omissions constituting the grounds for Good Reason and a reasonable cure
period of not less than thirty (30) days following the date of such notice.

 

2.            Employment and Duties. The Executive shall be appointed Vice
President and Chief Financial Officer of the Company as of July 19, 2016
(“Effective Date”). The Executive shall report to the Chief Executive Officer
(the “CEO”), and shall assume and discharge such responsibilities as are
mutually agreed upon by the Executive and the CEO, and consistent with such
office and position. The Executive shall perform faithfully the duties assigned
to the Executive to the best of his or her ability.

 

 
-2-

--------------------------------------------------------------------------------

 

 

3.    Compensation.

 

a) In consideration of the Executive’s services, the Executive shall be paid a
base salary at the rate of $260,000 per year during the period of employment (as
adjusted from time to time, the “Base Salary”), to be paid in installments in
accordance with the Company’s standard payroll practices.  This Base Salary
shall be reviewed at least annually by the Compensation Committee on the same
basis and at the same time as the Compensation Committee shall review the
compensation of other executive officers of the Company.

 

(b) Subject to approval by the Compensation Committee, the Executive will be
eligible, from time to time, to receive equity awards under the Company’s 2014
Equity Incentive and such related grant agreements.

  

(c) The Executive will be eligible to participate in the Company bonus
plan.  Currently, the Executive’s annual target bonus will be earned based on
achievement of personal and Company-specific performance objectives and is paid
on the date established by the Board, CEO or the Compensation Committee of the
Board, subject to the Executive’s continued Company employment through such
payment date, except as otherwise specifically provided in this Agreement.

 

4.     At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue at all times to be at-will, as
defined under applicable law, meaning that either the Executive or the Company
may terminate the Executive’s employment at any time and for any reason without
any liability therefore, except as expressly provided in this Agreement. If the
Executive’s employment terminates for any reason, the Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or as may otherwise be available in accordance
with the Company’s established employee plans and policies at the time of
termination.

 

5.     Benefits. The Executive, together with the Executive’s spouse and
dependent children, if any, shall be permitted, to the extent eligible, to
participate in any group medical, dental, life insurance and disability
insurance plans, or similar benefit plans of the Company that are available to
other executive officers in each case pursuant to the terms and conditions of
each such plan or program to the extent that the Company determines that
participation on such terms and conditions would not result in unintended tax
consequences.  The Executive shall also be eligible to accrue paid time off in
accordance with company policies, which currently provides for twenty (20) days
of paid time off (PTO) to be accrued each year.

 

6.     Termination for Cause and Voluntary Termination without Good Reason. In
the event that the Executive resigns from the Company without Good Reason, or
the Company terminates the Executive’s employment for Cause, the Executive shall
not receive any compensation or benefits under this Agreement on account of, or
after, such termination, except as required by applicable law. The Executive’s
rights under any applicable Company benefit plans upon such termination shall be
determined under the official terms of the respective benefit plans.

 

 
-3-

--------------------------------------------------------------------------------

 

 

7.     Termination without Cause and Voluntary Termination with Good Reason. If
(i) the Company terminates the Executive’s employment without Cause or
the Executive resigns from the Company for Good Reason, then subject to
Section 7(c), the Executive shall receive severance payments and
partially-accelerated vesting of certain equity grants (together the “Severance
Benefits”) pursuant to sub-sections 7(a) and (b) below.

 

(a) Severance Payments. After the date of such termination, the Company shall,
for a period of six (6) months following the date of such termination,
(i) continue to pay the Executive at a rate based on
the Executive’s then-current Base Salary and target annual bonus, in
installments in accordance with the Company’s standard payroll practices (as in
effect immediately prior to such termination, ignoring any reduction that forms
the basis for Good Reason), and (ii) pay the Executive and
the Executive’s dependents’ COBRA premiums under all Company-sponsored group
health plans (other than the Company’s Flexible Spending Account) that such
individuals are enrolled in at the time of such termination (unless the Company
determines in its sole discretion that such payment of COBRA premiums could
result in the imposition of any additional tax on the Executive, in which case
the Company will instead reimburse the Executive for the cost of
the Executive’s and the Executive’s dependents’ COBRA premiums, with such
reimbursements to be made within thirty (30) days of the date such premiums are
made, subject to applicable tax withholdings). In the event such termination
occurs within one (1) year following a Change in Control, then such payments and
benefits shall continue for a period of one (1) year after the date of such
termination. Notwithstanding the foregoing, however, (A) payments and benefits
under clauses (i) and (ii) shall terminate immediately upon the date
the Executive commences to provide services to another entity for compensation,
whether present or deferred, and the Executive shall provide the Company with
written notice of the Executive’s acceptance of such a service provider position
within three (3) days thereof and (B) benefits under subsection (ii) shall cease
on the date that the Executive (or the Executive’s dependents, as applicable)
ceases to be eligible for COBRA continuation coverage under the normal COBRA
rules.

 

(b) Vesting Acceleration. Effective on such termination, the Executive shall
receive accelerated vesting equivalent to six (6) months of service beyond the
date of Executive’s termination with respect to the shares subject to any grant
of restricted stock, restricted stock units, performance stock units or stock
options (each, an “Equity Grant”) granted to the Executive, regardless of
whether granted prior to, coincident with, or after, the Effective Date;
provided, however, that in the event such termination occurs on or within one
(1) year following a Change in Control, then one hundred percent (100%) of the
remaining shares subject to each such Equity Grant shall become vested in full
and the period during which the Executive is permitted to exercise (if
applicable) any such Equity Grant shall be extended until the earlier of (i) ten
(10) years from the date of grant, or (ii) the expiration date of such Equity
Grant (as of the date of grant). With respect to any performance-based awards,
the acceleration provided for in this paragraph is solely with respect to
time-based vesting, and the determination of satisfaction of any performance
criteria shall be governed by the terms of the underlying performance program.

 

(c) Section 409A.

 

(i) Notwithstanding anything to the contrary in this Agreement, no severance
payable to the Executive, if any, pursuant to this Agreement will be payable
until the Executive has a “separation from service” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and any guidance promulgated thereunder (“Section 409A”)).

 

 
-4-

--------------------------------------------------------------------------------

 

 

(ii) Notwithstanding anything to the contrary in this Agreement, if
the Executive is a “specified employee” within the meaning of Section 409A at
the time of the Executive’s termination (other than due to death), then any
payments and benefits that are due in connection with such termination, whether
under this agreement or otherwise, that are considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”)
and that are otherwise payable within the first six (6) months following
the Executive’s separation from service will become payable on the first payroll
date that occurs on or after the date that is six (6) months and one (1) day
following the date of the Executive’s separation from service, with the balance
paid thereafter in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
the Executive dies following the Executive’s separation from service but prior
to the six (6) month anniversary of the separation, then any Deferred
Compensation Separation Benefits delayed in accordance with this paragraph will
be payable in a lump sum as soon as administratively practicable after the date
of the Executive’s death and all other Deferred Compensation Separation Benefits
will be payable in accordance with the original payment schedule applicable to
each payment or benefit. Each payment and benefit payable under this Agreement
is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

(iii) Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.

 

(iv) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.

 

(v) “Section 409A Limit” will mean the lesser of two (2) times:
(A) the Executive’s annualized compensation based upon the annual rate of pay
paid to the Executive during the Executive’s taxable year preceding
the Executive’s taxable year of the Executive’s termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto, or (B) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment is terminated.

  

(vi) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and
the Executive agree to work together in good faith to consider amendments to
this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to the Executive under Section 409A.

 

8.      Death. In the event of the Executive’s death, except as required by
applicable law, the Company shall have no obligation to pay or provide any
compensation or benefits under this Agreement. The Executive’s rights under the
Company’s benefit plans in the event of the Executive’s death shall be
determined under the official provisions of such benefit plans.

 

 
-5-

--------------------------------------------------------------------------------

 

 

9.      Disability. In the event of the Executive’s Disability, except as
required by law, the Company may terminate the Executive’s employment and no
compensation or benefits will be paid or provided to the Executive under this
Agreement. The Executive’s rights under the Company’s benefit plans shall be
determined under the official provisions of such benefit plans.

 

10.     Other Activities. The Executive shall devote substantially all of the
Executive’s working time and efforts to the business and affairs of the Company
and its subsidiaries and to the diligent and faithful performance of the duties
and responsibilities duly assigned to the Executive pursuant to this Agreement,
except for vacations, holidays and sickness. However, to the extent that doing
so does not materially interfere with the Executive’s obligations to the
Company, the Executive may devote a reasonable amount of the Executive’s time to
civic, community, or charitable activities and, with the prior written approval
of the Company, serve as a director of other corporations and to other types of
business or public activities not expressly mentioned in this paragraph, but
only to the extent that such businesses or activities are not competitive with
the Company’s actual or planned business activities.

 

11.     Proprietary Information. During the period of employment and thereafter,
the Executive shall not, without the prior written consent of the Company,
disclose or use for any purpose (except in the course of the Executive’s
employment under this Agreement and in furtherance of the business of the
Company or any of its affiliates or subsidiaries) any confidential information
or proprietary data of the Company or any of its affiliates or subsidiaries. The
Executive has previously executed the Company’s form of Proprietary Information
Agreement, which remains in full force and effect. The provisions of this
Section 11 shall survive the termination of this Agreement and the Executive’s
employment with the Company.

 

12.     Better After Tax. If any payment or benefit the Executive would receive
in connection with change in control transaction from the Company or otherwise
(a “Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount. The “Reduced Amount” will be either
(A) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax, or (B) the largest portion, up to and
including the total, of the Payment, whichever amount ((A) or (B)), after taking
into account all applicable federal, state, provincial, foreign and local
employment taxes, income taxes and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Executive’s receipt, on an after-tax
basis, of the greatest economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of stock
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits paid. Within any such
category of Payments (that is, (1), (2), (3) or (4)), a reduction will occur
first with respect to amounts that are not “deferred compensation” within the
meaning of Section 409A and then with respect to amounts that are. If
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of the applicable type of stock award (i.e., earliest granted stock awards
are cancelled last).

 

 
-6-

--------------------------------------------------------------------------------

 

 

13.     Arbitration. Except as set forth in this Section 13, the Company and the
Executive agree to resolve any disputes by binding arbitration. The Company and
the Executive understand that this agreement to arbitrate covers all disputes
that the Executive may have against the Company or its related entities or
employees, including those that relate to the Executive’s employment or
termination of employment (for example claims of unlawful discrimination or
harassment). The arbitration will be conducted by an impartial arbitrator
experienced in employment law (selected from the JAMS panel of arbitrators) in
accordance with JAMS’ then-current employment arbitration rules (except as
otherwise provided in this agreement). The Company and the Executive waive the
right to institute a court action, except for requests for injunctive relief
pending arbitration, and understand that they are giving up their right to a
jury trial. The arbitrator’s award and opinion shall be in writing and in the
form typically rendered in labor and employment arbitrations. The Company will
pay any filing fee and the fees and costs of the arbitrator, unless the
Executive initiates the claim, in which case the Executive only will be required
to contribute an amount equal to the filing fee for a claim initiated in a court
of general jurisdiction in the California. Each of the Company and the Executive
shall be responsible for their own attorneys’ fees and costs; however, the
arbitrator may award attorneys’ fees to the prevailing party, if permitted by
applicable law. This arbitration agreement does not prohibit either the Company
or the Executive from filing a claim with an administrative agency (e.g., the
EEOC), nor does it apply to claims for workers’ compensation or unemployment
benefits, or claims for benefits under an employee welfare or pension plan that
specifies a different dispute resolution procedure. The arbitration shall take
place in Santa Clara County, California, unless the parties agree otherwise.

 

14.     Governing Law. To the extent not governed by U.S. federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of California applicable to agreements made and to be performed entirely
within such state, without regard to principles of conflicts of laws.

 

15.     Entire Agreement. This Agreement, the Proprietary Information Agreement
and all existing Equity Grants represent the entire agreement and understanding
between the parties as to the subject matter hereof and thereof and supersede
all prior or contemporaneous agreements as to the subject matter hereof and
thereof, whether written or oral including, but not limited to, the Offer
Letter, which is hereby superseded and replaced in its entirety.  No
modification or amendment to this Agreement will be effective unless in writing
signed by the party to be charged.  Any subsequent change or changes in
the Executive’s duties, salary or compensation will not affect the validity or
scope of this Agreement. The Executive understands and agrees that the Company
may, in its sole discretion, amend or terminate any Company-sponsored executive
benefit plans.

 

16.     Notices. Notices and all other communications contemplated by this
Agreement shall be in writing (including electronic writing). For non-electronic
communications, such communications shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him at the home address that he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its CEO.

 

 
-7-

--------------------------------------------------------------------------------

 

 

17.     Waiver etc. No waiver, alteration, or modification, if any, of the
provisions of this Agreement shall be binding unless in writing and signed by
duly authorized representatives of the parties hereto. If either party should
waive any breach of any provisions of this Agreement, such party shall not
thereby be deemed to have waived any preceding or succeeding breach of the same
or any other provision of this Agreement.

 

18.     Severability. If any term of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, then the remainder
of the terms of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 

19.     Counterparts. This Agreement may be executed in counterparts, which
together will constitute one instrument.

 

 

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

 
-8-

--------------------------------------------------------------------------------

 

 

The parties have executed this Agreement as of the date first above written.

 

 

MONOLITHIC POWER SYSTEMS, INC.

 

 

       

 

By: /s/Michael Hsing
Name: Michael Hsing
Title:   President and CEO

          “Executive”           By: /s/ Bernie Blegen
Name: Bernie Blegen



-9-